Citation Nr: 1705543	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-23 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post arthroscopic surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative arthritis and anterior cruciate ligament tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1988 to April 2008.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case is with the VA RO in Houston, Texas.

In May 2014, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In an April 2015 decision, the Board denied the Veteran's claims for increased ratings for his left and right knee disabilities.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand (JMR), the VA General Counsel and the Veteran agreed that the Board's decision did not provide an adequate statement of the reasons or bases for its decision.  The Court vacated the Board's decision and remanded the case to the Board for further action consistent with the JMR.  A copy of the Court's Order is in the claims file.

In August 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Board directed that the Veteran undergo a new VA examination to determine in terms of degree the additional limitation due to pain on movement of the Veteran's knees.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner was directed to discuss flare-ups reported in June 2011 and April 2013 VA examinations and estimate the degrees of lost motion during the reported flare-ups, if possible.

An October 2016 VA examiner noted the Veteran's limited left and right knee motion and that attempts to exceed the usual range of motion provoked pain and discouraged further movement.  The examiner reported that pian, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional lost motion due to pain on movement.  The examination report does not meet the requirements imposed by See Mitchell, 25 Vet. App. at 43-44 (noting that, when pain is associated with movement, an adequate medical examination must opine on whether the pain could "significantly limit functional ability" during a flare-up or as a result of repetitive use).

Additionally, the examiner remarked that "[t]hough both knees are historically affected, the [i]ssue of concern on this [r]equest is the right knee condition.  The right knee degenerative arthritis and anterior cruciate ligament tear are stable.  There is no objective evidence of an increase in severity of these conditions.  The level of [s]everity is the same as in the previous assessment on April 18, 2013."  However, the examiner did not discuss reported flare-ups of knee pain in the June 2011 and April 2013 VA examinations and estimate the degrees of lost motion during the reported flare-ups as directed by the Board in August 2016.  At a minimum, the examiner was directed to 

Further, the October 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the June 2011 and April 2013 prior examinations.  If this cannot be done, then the examiner is to explain why.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his left and right knee disabilities.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's knee disabilities, if any.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in June 2011 and April 2013.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the knee disabilities.  .

g. The examiner should provide a full description of the effects the left and right knee disabilities have had on the Veteran's ordinary activities, if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.


2. If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



